Exhibit 10.13

ORTHOVITA, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

FORM OF NONQUALIFIED STOCK OPTION GRANT

This STOCK OPTION GRANT, dated as of             , 200   (the “Date of Grant”),
is delivered by Orthovita, Inc. (the “Company”) to
                                     (the “Grantee”).

RECITALS

The Orthovita, Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”) provides
for the grant of options to purchase shares of common stock of the Company. The
Company has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its shareholders.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option; Vesting. Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase                     shares
of common stock of the Company (“Shares”) at an exercise price of
$                     per Share. [The Option shall be fully vested on the Date
of Grant./This Option shall vest and be exercisable as follows: [VESTING
SCHEDULE HERE].

2. Term of Option.

(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period on                     , 20    ,
unless it is terminated at an earlier date pursuant to the provisions of this
Agreement or the Plan.

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

(i) The expiration of the one-year period after the Grantee’s death, liquidation
or dissolution.

(ii) The finding by the Company after full consideration of the facts presented
on behalf of both the Company and Grantee that the Grantee has breached any
contract with the Company, or has been engaged in disloyalty to the Company or
an affiliate thereof, including, without limitation, fraud, embezzlement, theft,
commission of a felony or proven dishonesty in the course of his service, or has
disclosed trade secrets or confidential information of the Company or an
affiliate thereof. In such event, in addition to immediate termination of the
Option, the Grantee shall automatically forfeit all Shares for which the Company
has not yet delivered the share certificates upon refund by the Company of the
Option exercise price. Notwithstanding anything herein to the contrary, the
Company may withhold delivery of share certificates pending the resolution of
any inquiry that could lead to a finding resulting in a forfeiture.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.

3. Exercise Procedures.

(a) Subject to the provisions of Paragraph 2 above, the Grantee may exercise
part or all of the exercisable Option by giving the Company written notice of
intent to exercise in the manner provided in this Agreement, specifying the
number of Shares as to which the Option is to be exercised and the method of
payment. Payment of the exercise price shall be made in accordance with
procedures established by the Board of Directors of the Company (the “Board”) or
Compensation Committee of the Board (the “Committee”) from time to time based on
type of payment being made but, in any event, prior to issuance of the Shares.
The Grantee shall pay the exercise price (i) in cash, (ii) if permitted by the
Board or the Committee, by delivering Shares owned by the Grantee and having a
fair market value on the date of exercise equal to the exercise price, or by
attestation (on a form prescribed by the Committee) to ownership of Shares
having a fair market value on the date of exercise equal to the exercise price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board or (iv) by such other method as the
Committee may approve, to the extent permitted by applicable law, or (v) through
any combination of the foregoing. The Committee may impose from time to time
such limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.



--------------------------------------------------------------------------------

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Committee deems
appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities subject to prior approval by the Committee.

4. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.

5. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

6. Grant Subject to Plan Provisions; Securities Laws. (a) This grant is made
pursuant to the Plan, the terms of which are incorporated herein by reference,
and in all respects shall be interpreted in accordance with the Plan. The grant
and exercise of the Option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

(b) Grantee hereby represents that he is an “Accredited Investor” within the
meaning of Regulation D under the Securities Act of 1933 because he falls within
at least one of the two following categories:

(i) A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000.

(ii) A natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

As a condition to each issuance of Shares from time to time hereunder, Grantee
may be required to make the representation set forth in this Section 6(b) to
ensure compliance with federal securities laws.

7. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

8. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

 

2



--------------------------------------------------------------------------------

9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

10. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.

11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the                      at
                    , and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the records of the Company, or to such
other address as the Grantee may designate to the Company in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

Attest:

    ORTHOVITA, INC.           By:             President

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

Grantee:    

Date:

   

 

3